DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to a sentence that was inadvertently inserted in item 4 (response to amendment) of the corrected notice of allowance, mailed on November 02, 2021.

Response to Amendment
Correction has been made to item 4 (response to amendment) of the corrected notice of allowance, mailed on November 02, 2021 to read as follow: The amendment filed on October 21, 2021 to address antecedence basis of claim 8 has been entered in the application file. The information provided therein has been considered as to the merits.

Allowable Subject Matter
The corrected oversighted language set forth in item 4 (response to the amendment) in the most recent corrected notice of allowance, mailed on November 02, 2021 as stated above does not affect the previous allowed claims 1, 3-8, 10-15 and 17-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 4, 2021